           Case 7:20-cv-04175-CS Document 9 Filed 08/04/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JESSE HAMMOCK,

                                  Plaintiff,

                      -against-                                      20-CV-4175 (CS)

 ANTHONY RIZZUTO, FOOD SERVICE                                   ORDER OF SERVICE
 ADMINISTRATOR; JOHN PAPAVASILIOU,
 HEAD COOK,

                                  Defendants.

CATHY SEIBEL, United States District Judge:

       Plaintiff, currently incarcerated in Sullivan Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that Defendants unlawfully removed him from his job at the

facility. By order dated June 2, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). 1

                                           DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that summonses and the amended complaint be served within

90 days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served

summonses and the amended complaint on the defendants until the Court reviewed the amended



       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
            Case 7:20-cv-04175-CS Document 9 Filed 08/04/20 Page 2 of 4




complaint and ordered that summonses be issued. The Court therefore extends the time to serve

until 90 days after the date summonses are issued. If the amended complaint is not served within

that time, Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682

F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension

of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as

the [plaintiff proceeding IFP] provides the information necessary to identify the defendant, the

Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of time

within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants Anthony Rizzuto, Food Service

Administrator; and John Papavasiliou, Head Cook, through the U.S. Marshals Service, the Clerk

of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form

(“USM-285 form”) for each of these defendants. The Clerk of Court is further instructed to issue

summonses and deliver to the Marshals Service all the paperwork necessary for the Marshals

Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.




                                                   2
            Case 7:20-cv-04175-CS Document 9 Filed 08/04/20 Page 3 of 4




         The Clerk of Court is further instructed to issue summonses, complete the USM-285

forms with the addresses for Defendants Anthony Rizzuto and John Papavasiliou, and deliver all

documents necessary to effect service to the U.S. Marshals Service.

SO ORDERED.

Dated:    August 4, 2020
          White Plains, New York

                                                             CATHY SEIBEL
                                                        United States District Judge




                                               3
Case 7:20-cv-04175-CS Document 9 Filed 08/04/20 Page 4 of 4




          DEFENDANTS AND SERVICE ADDRESSES

  Anthony Rizzuto
  Food Service Administrator
  Sullivan Correctional Facility
  325 Riverside Drive
  P.O. Box 116
  Fallsburg, NY 12733-0116

  John Papavasiliou
  Head Cook
  Sullivan Correctional Facility
  325 Riverside Drive
  P.O. Box 116
  Fallsburg, NY 12733-0116
